Citation Nr: 1543180	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  07-03 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) prior to August 13, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 

INTRODUCTION

The Veteran served on active duty from August 1978 to May 1980.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction over the case was later transferred to the RO in Montgomery, Alabama.

By an August 2013 decision, the Board denied the issue of TDIU.  The appellant appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court), and the Board's decision was vacated pursuant to a May 2014 Order, following a Joint Motion for Remand (JMR).  The parties requested that the Court vacate the Board's August 2013 decision only as to the issue regarding the denial of TDIU.  The Court granted the joint motion and remanded the case to the Board.

In April 2011, the Veteran testified at a hearing held at the RO before the undersigned Acting Veterans Law Judge (VLJ) of the Board (also referred to as a Travel Board hearing).  Relevant to this proceeding, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ chairing a hearing fulfill two duties to comply with this VA regulation.  These duties consist of: (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  During the hearing, the presiding VLJ noted the basis of the prior determination and the elements of the claims that were lacking to substantiate it.  The presiding VLJ sought to identify any pertinent evidence not then currently of record that might have been overlooked or was outstanding that might help to substantiate the claims.  Neither the Veteran nor her representative asserted during or since the hearing that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or otherwise identified any prejudice in the conducting of that hearing.  The hearing focused on the elements necessary to substantiate the claims.  Consistent with Bryant, the presiding VLJ complied with the duties set forth in section 3.103(c)(2) such that the Board may now adjudicate the claims.

Through a September 2011 decision, the Board remanded the claim for TDIU to the RO (via the Appeals Management Center (AMC)) for further evidentiary development.  As a further adjudicative action undertaken by the RO/AMC, a TDIU was granted effective August 13, 2009.  Since however, a TDIU claim has been pending since May 2005, there remains for adjudication the issue of TDIU entitlement in advance of August 13, 2009.  This remaining issue on appeal has accordingly been so captioned on the title page above.


FINDING OF FACT

Prior to August 13, 2009, the Veteran was not precluded from participating in substantially gainful employment as a consequence of service-connected disability.


CONCLUSION OF LAW

The criteria are not met to establish a TDIU prior to August 13, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist the Claimant

The Veterans Claims Assistance Act, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits.  Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2014).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf.  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ('Pelegrini II ').  A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim.  73 Fed. Reg. 23,353-56 (Apr. 30, 2008), later codified at 38 CFR 3.159(b)(1) (2014).  The RO has informed the Veteran of what evidence would substantiate her claim for TDIU through VCAA correspondence dated in June 2005 that notified her as to each element of satisfactory notice.  The VCAA notice further indicated the joint obligation between VA and the Veteran to obtain pertinent evidence and information, including that VA would undertake reasonable measures to assist in obtaining further VA medical records, private treatment records and other Federal records.  See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).

The relevant notice information was timely sent because it was issued prior to the RO rating decision adjudicating the increased rating claims being decided, and therefore met the criteria for timely notice.  See Pelegrini II; see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The RO (including through the AMC) has taken appropriate action to comply with the duty to assist the Veteran through obtaining VA and private outpatient treatment records.  The Veteran has also undergone several VA Compensation and Pension examinations.  See 38 C.F.R. §4.1 (for purpose of application of the rating schedule accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition).  The RO/AMC substantially complied with the terms of the prior Board remand by requesting the Veteran's authorization to obtain any additional relevant private treatment records (he did not respond with any further information), obtaining more recent VA medical records, and arranging for updated VA examinations.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Veteran has provided lay statements in support of her appeal, and presented testimony at a Travel Board hearing.  The record as it stands includes sufficient competent evidence to decide the claims.  Under these circumstances, no further action is necessary to assist the Veteran.

As noted previously, the Board remanded the claim for TDIU in September 2011 for additional development to include VA examinations.  The Veteran underwent additional VA examinations in October 2011.  The Board concludes that the prior remand directives have been substantially completed.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

In sum, the record reflects that the facts pertinent to the claim have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations.  That is to say, the record has been fully developed, and it is difficult to discern what additional guidance VA could provide to the Veteran regarding what further evidence she should submit to substantiate her claim.  Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the Board will adjudicate the claim on the merits.

II. TDIU

Total disability ratings are authorized for any disability or combination of disabilities provided the schedular rating is less than total, where the disabled person is unable to secure and maintain substantially gainful employment because of the severity of his service-connected disabilities.  If there is only one such disability, it must be ratable at 60 percent or more.  Provided instead, there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional service-connected disability to bring the combined rating to at least 70 percent.  38 C.F.R. §§ 4.15, 4.16.

If the claimant does not meet the minimum percentage rating requirements of section 4.16(a) for consideration of a TDIU, he or she may still be entitled to the benefit sought where the circumstances of the case present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards to warrant a TDIU on an extra-schedular basis.  38 C.F.R. §§ 3.321(b)(1), 4.16(b).  While the procedures for assignment of a total disability rating on an extraschedular basis would require referral to the RO for further disposition, where the record does not contain evidence that would render such claim plausible the Board may deny entitlement to an extraschedular evaluation in the first instance.  VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Floyd v. Brown, 9 Vet. App. 88, 95 (1995).

The degree of impairment in occupational functioning that is generally deemed indicative of unemployability consists of a showing that the veteran is '[in]capable of performing the physical and mental acts required by employment,' and is not based solely on whether the veteran is unemployed or has difficulty obtaining employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Rather, the record must demonstrate some factor which takes the claimant's situation outside the norm of such a case, since the VA rating schedule already is designed to take into consideration impairment that renders it difficult to obtain and keep employment.  Id.; see also 38 C.F.R. 4.1, 4.15.  Other factors that receive consideration in determining whether a veteran is unemployable include his employment history, level of education and vocational attainment.  See 38 C.F.R. § 4.16(b).  See also Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).

By comparison, the impact of any nonservice-connected disabilities, or advancing age, are not factors taken into consideration for this purpose.  38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.

In addition, 'marginal employment' shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  See Faust v. West, 13 Vet. App. 342, 355 (2000).  Rather, the Court has accepted the definition of substantially gainful employment as that 'at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides.'  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991), citing to VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2 (December 13, 2005) (previously cited at M21-1, Part IV, paragraph 7.09).  See also Ferraro, 1 Vet. App. at 332 (determining that substantially gainful employment suggests 'a living wage').

In this particular case at hand, the Veteran is trying to establish entitlement to a TDIU prior to the currently assigned effective date of August 13, 2009.

Upon her May 2005 VA Form 21-8940 (Formal Application for TDIU) the Veteran indicated having last worked in 1991 as a security guard.  She listed having completed a high school education and three years of collegiate level education.  

On a July 2005 VA general medical examination, the Veteran reported in relevant part that she did not believe she was able to work because of back problems, a condition which had also impacted her ability to carry out household activities and routinely lift heavy objects.  According to the Veteran, she took Depakote for 'seizures' for six years.  Apparently, these were very brief episodes.  One nurse who saw a seizure said that it lasted eight-and-a-half seconds.  The Veteran did not report any tonic or clonic movement.  She said that when she had a seizure, it 'looks like I am asleep.'  She previously tried to refill her Topamax for treatment purposes, but was told that she did not have seizures and they would not give her any medication.  She had not been on any medication for four years.  The VA examiner could not determine that she had any EEG evidence of any seizure activity.  The Veteran believed that her seizures were related to stress and occurred three to four times a month.  A physical examination was completed.  The diagnoses were mild chronic lumbar strain that did not require daily medications; no clinically significant seizure disorder diagnosed; migraine headaches; no peptic ulcer disease; injury to the right knee requiring surgery, with moderate chronic knee strain; normal examination of the right elbow; and no symptoms of radiculopathy.  The VA examiner then expressed the opinion that the Veteran's chronic right knee strain, combined with her obesity, would make manual labor difficult.  Further opined was that no medical condition was identified at this visit which would prevent sedentary employment.

In his undated correspondence received May 2007, J.T.N., a private chiropractor, indicated that in February 2004, the Veteran presented with chief complaints of neck pain with numbness bilaterally in the upper extremity, migraines, low back disorder, hypertension, gall bladder removal, duodenal ulcers, and uterine fibroids.  She had had a right medial meniscectomy whereupon her right peroneal nerve was damaged surgically causing some difficulty in ambulation.  Also, degenerative disc disease was present from L4-S1.  According to the chiropractor, it was his opinion that the Veteran had such limitations physically that she was unemployable.  She could not perform much in lifting tasks, and no bending, but could do some tasks that involved light work and mostly mental type work.  It was for this reason that the chiropractor recommended that the Veteran learn some sort of trade that did not involve much physically.  It was believed that she was unemployed but was physically capable to return to school for any training but could only do so if assisted.

Moreover, while technically outside the rating time period under consideration (since a TDIU was already granted as of this point in time), the report of a June 2010 VA general examination is still highly instructive.  Following an in-depth physical exam, the diagnoses were indicated as psychogenic seizures (no neurologic seizure disorder), somatoform disorder, psychogenic pain syndrome, mild osteoarthritis lumbar spine, osteoarthritis right knee, tension headache, psychogenic numbness both upper and lower extremities.  The VA examiner further opined to the effect that review of medical records showed multiple symptoms with minor objective abnormality found on testing.  The Veteran's reported pain had consistently been out of proportion to objective results from x-rays and MRIs.  The examiner further observed that the Veteran had been misdiagnosed with a neurologic seizure disorder and treated with epileptic medications, when in fact she had no such condition as indicated by EEG findings.  The VA examiner then opined that it was at least as likely as not that functional limitations related to her obesity and osteoarthritis in her knees and spine would interfere with her ability to perform manual labor.  However, although the Veteran sincerely believed that she had functional limitations which precluded employment, there was no objective evidence to support the existence of any functional limitation that would interfere with her ability to obtain and maintain sedentary employment.

During the April 2011 Board hearing, the Veteran testified that she cannot bend over or pick up a lot of things.  She stated that if she moves too quickly she has back problems.  She stated that the last time she worked was before she went to college in 2002.  She stated she had difficulty because she was a receptionist and clerk and she could not pick up bundles of phonebooks to give to people.  She stated her job was both sedentary and physically demanding.  She stated that during the day she would have to lay down for at least an hour to relieve the pressure off her back.  She attempted other occupations such a cake decorating, but she could not handle the standing it required.  The Veteran asserted that due to her back disability, nerve disability, as well as her seizures and knee disabilities, she is unemployable.  She asserted that sitting for long periods of time precludes sedentary employability.   

Notably, also, the report of the more recent October 2011 VA examination observed that the Veteran's ability to secure or follow a substantially gainful occupation as a result of her psychogenic seizures as well as her moderate lower back condition would be impaired to a moderate degree.

Based on a thorough review of the foregoing, the Board concludes that the criteria for assignment of a TDIU have not been met.  As a preliminary concern, prior to August 13, 2009 the Veteran did not meet the schedular requirements for a TDIU.  She had been awarded service connection for epilepsy, petit mal, akinetic type, then rated at 20 percent; degenerative arthritis of the lumbar spine, then rated at 20 percent; instability of the right knee, rated at 30 percent; and chondromalacia and degenerative joint disease, right knee, rated at 20 percent.  The combined rating for service-connected disability (under the combined rating table, at 38 C.F.R. § 4.25) was 60 percent as of then.  However, by virtue of these assigned disability percentages, the Veteran did not have one disability rated at 60 percent (considering also that the disabilities comprising her combined 60 percent rating were, with limited exception, of differing etiologies), or a single disability rated at 40 percent with combined disability at 70 percent.  Therefore, the initial schedular criteria were not met under 38 C.F.R. § 4.16(a).  This notwithstanding, the Board may still consider potential entitlement on an extraschedular basis under 38 C.F.R. § 4.16(b).  The dispositive question becomes one of whether the Veteran was rendered incapable of securing and maintaining substantially gainful employment as the consequence of service-connected disability prior to August 13, 2009.

Here, the Board has considered whether extraschedular evaluation is warranted, and finds that it is not.  In this case, the Veteran asserts that she is unable to work because of the severity of her service-connected back, knee, and seizure disabilities.  However, having reviewed the record, the Board finds that the preponderance of the evidence weighs against finding that she is unable to secure or maintain substantially gainful employment due to her service-connected disabilities prior to August 13, 2009.

In this case, the Board ultimately places more weight on the July 2005 VA examination opinion regarding whether the Veteran is unemployable due solely to service-connected conditions.  The 2010 VA general examination, as noted above, also supports this decision. 

The Board recognizes the opinion of the private chiropractor that due to her limitations physically that she was unemployable.  However, the Board finds this opinion is less probative than the July 2005 VA examination report.  The private chiropractor did not indicate whether the Veteran's non-service connected disorders were considered when rendering the opinion.  Furthermore, the chiropractor found that that Veteran was employable if she could be retrained.  In contrast, the July 2005 VA examiner reviewed the entire claims file, conducted a physical examination, and considered her assertions before rendering an opinion.  The Board finds that the most probative medical evidence of record on the matter is against a finding that the Veteran is unemployable due to her service-connected disabilities so as to warrant entitlement to TDIU on an extraschedular basis.

Lay persons can attest to factual matters of which they had first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  While the Veteran is competent to report what comes to her through her senses, she does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469- 470 (1994).  Here, the Veteran described her limitations caused by her service-connected disabilities, and the Board acknowledges that her statement in that regard is competent and of some probative value.  However, the Board also notes that the complexity of her medical history and variety of health problems create some limitation as to her ability to distinguish to what degree those limitations are a result of her service-connected disabilities and to what degree those limitations are attributable to her nonservice-connected medical conditions such as neck pain, migraines, gallbladder removal, ulcers, and uterine fibroids that also impact her ability to work.  

In short, upon review of all relevant evidence of record, the Board finds the July 2005 VA examination report to be the most probative medical evidence of record on the matter.  

In summary, while the Board does not doubt that the Veteran's service-connected disabilities have some effect on her employability, the weight of the evidence does not support her contention that her service-connected disabilities are of such severity so as to preclude her participation in any form of substantially gainful employment prior to August 13, 2009.  Based on the evidence in the claims file, the Board believes that the symptomatology associated with the service-connected disabilities is appropriately compensated via the combined 60 percent rating which is currently assigned.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.

Indeed, 38 C.F.R. § 4.1 specifically states: '[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.'  See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  

As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) prior to August 13, 2009 is denied.



____________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


